            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FASAAD BOSKIE,                                 No. 4:19-CV-01369

           Plaintiff.                          (Judge Brann)

     v.

NANCY THOMAS, et al.,

          Defendants.

                                 ORDER

                            SEPTEMBER 3, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Fasaad Boskie’s motion to proceed in forma pauperis (Doc. 2) is

          GRANTED;

    2.    Boskie’s complaint (Doc. 1) is DISMISSED without prejudice; and

    3.    Boskie may, within 30 days of the date of this Order, file an amended

          complaint that addresses the deficiencies identified in the Court’s

          accompanying Memorandum Opinion.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
